Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Puja Detjen (Reg. No. 72311) on 8/3/2022.

The application has been amended as follows:

5. (Currently Amended) The method of claim 1, wherein the one or more RS configurations comprises one or more SSB configurations that configure SSBs from the neighbor cells within the same subframe during the measurement time window.

12. (Currently Amended) The apparatus of claim 8, wherein the one or more RS configurations comprises one or more SSB configurations that configure SSBs from the neighbor cells within the same subframe during the measurement time window.

14. (Currently Amended) The apparatus of claim 12, 

19. (Currently Amended) The apparatus of claim 15, wherein the one or more RS configurations comprises one or more SSB configurations that configure SSBs from the neighbor cells within the same subframe during the measurement time window.

26. (Currently Amended) The non-transitory computer readable medium of claim 22, wherein the one or more RS configurations comprises one or more SSB configurations that configure SSBs from the neighbor cells within the same subframe during the measurement window.

End of amendment. 

Allowable Subject Matter
Claims 1-30 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites method of UE, comprising receiving signaling indicating neighbor cells are synchronous or asynchronous with a serving cell of the UE; based on the indication, deriving one or more indexes of synchronization signal block (SSBs) transmitted by the neighbor cells differently for neighbor cells that are synchronous with the serving cell than for neighbor cells that are asynchronous with the serving cell; receiving signaling of one or more reference signal-(RS) configurations, wherein the one or more RS configurations configure channel state information reference signals (CSI-RSs) or SSBs from the neighbor cells within a same subframe during a measurement time window; and monitoring one or more CSI-RSs or SSBs from the neighbor cells based on the one or more RS configurations.

The applicant’s arguments related to Prior arts on record Harada and Park not teaching the amended claim limitations (page 11-12) have been fully considered and are persuasive. 

Upon further search, prior art references Lu et al. (US 20190141588) and Damnjanovic et al. (US 20140364136) have been considered. 

Damnjanovic teaches the UE determines whether each neighboring cell is transmitting during the designated time either by obtaining signals that indicate the transmission schedule of the neighboring cells or by detecting the transmission schedule, such as based on the power class of the neighboring cells. If the UE determines that the neighboring cells are transmitting data during this time period, the UE will compute the channel state feedback value including consideration of the canceled interfering signals (abstract). However, the reference does not teach the transmission of reference signals by serving and neighboring cells within same subframe in the measurement time window. 

Lu teaches determining whether or not it is necessary to transmit DMTC information about synchronized neighboring cells and DMTC information about asynchronized neighboring cells to a UE, transmitting first DMTC information about the neighboring cells to the UE, the first DMTC information about in the neighboring cells indicating the DMTC information about the synchronized neighboring cells and the DMTC information about the asynchronized neighboring cells to the UE (abstract). However, the reference does not teach the transmission of reference signals by serving and neighboring cells within same subframe in the measurement time window.

Prior arts on record and further search on prior arts fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claims 8, 15 and 22 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/3/2022